UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2563


SHARON THOMAS,

                 Plaintiff - Appellant,

          v.

DUKE UNIVERSITY; DUKE UNIVERSITY MEDICAL SYSTEM; RICHARD H.
BROADHEAD; VICTOR J. DZAU, MD; DUKE UNIVERSITY HEALTH SYSTEM
INC.; DUKE UNIVERSITY BOARD OF TRUSTEES,

                 Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:11-cv-00387-FDW-DCK)


Submitted:   February 26, 2013             Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Thomas, Appellant Pro Se. Charles Matthew Keen, Michael
Douglas McKnight, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharon    Thomas    appeals     the    district     court’s      orders

dismissing     her     complaint       alleging      discriminatory          hiring

practices    and   denying     her   Fed.   R.    Civ.   P.   59(e)   motion     for

reconsideration.       We    have     reviewed     the   record   and     find   no

reversible error.       Accordingly, although we grant Thomas leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.         Thomas v. Duke Univ., No. 3:11-cv-00387-

FDW-DCK   (W.D.N.C.     Nov.    28,    2012).       We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                        2